Citation Nr: 0211930	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status-post right 
total knee replacement with prosthesis, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The status-post right total knee replacement is 
manifested by subject complaints of pain; objective findings 
show limitation of flexion, with pain and weakness on 
flexion, and no findings of limitation of extension, 
ankylosis, instability, or malunion or nonunion of the tibia 
and fibula.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for status-post right total knee replacement with prosthesis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the August 2000 Statement of the Case 
and the January 2001 Supplemental Statement of the Case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review, VA examinations were provided, and 
VA medical records were obtained and associated with the 
claims folder.  The veteran and his representative were 
notified of the VCAA in April 2001, August 2001, and June 
2002, letters, to include the evidence received by VA, the 
evidence the veteran needed to submit in support of the 
claim, and that they were given an appropriate period of time 
to submit additional evidence and argument.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

In a September 1976 rating decision, the RO awarded the 
veteran service connection for right knee disability, with 
osteochondritis dissecans and arthritis, effective from the 
time of his separation from active duty, and assigned the 
disability a 20 percent rating.  In December 1992, the RO 
increased the disability rating to 30 percent, effective from 
March 1991, the date of receipt of the veteran's claim for 
increase.  In January 1994, the veteran underwent a right 
total knee replacement.  The RO assigned a 100 percent 
disability rating for one month based on postoperative 
convalescence, and then for twelve more months thereafter 
based on total knee replacement residuals.   After which 
time, a 30 percent rating was assigned, effective from March 
1995, based on residual findings.  The 30 percent rating has 
since remained in effect.  

In March 1999, VA received the veteran's claim for an 
increased rating for his right knee disability asserting that 
the condition had deteriorated, thereby warranting a higher 
evaluation.  

The veteran's VA outpatient treatment records for January 
1995 through March 1999 show that his right knee was doing 
well, with no evidence of swelling, edema, heat, painful 
motion or weakness.  CT scan taken of his right knee in 
November 1998, which revealed status-post right knee 
prosthesis.  

The report of the veteran's January 2000 VA orthopedic 
examination notes that he was using no assistive device for 
ambulation.  There was no sign of any abnormal weight bearing 
present, and no limitation of function of standing and 
walking.  Examination of the knees showed no findings of 
heat, redness, swelling, drainage, or abnormal movement.  
There was no instability, McMurray and drawer tests were 
negative.  Range of motion of the right knee revealed flexion 
to 105 degrees and extension to 0 degrees. The physician 
noted that pain and some weakness caused the reduced range of 
motion on flexion of the right knee.  X-rays taken of the 
right knee showed a total knee replacement in good alignment 
and condition.  There was incidental severe cystic 
degeneration of the tibia and femur, as well as severe 
osteoarthritis.  

In November 2000, the veteran was hospitalized at a VA 
facility for treatment of depression.  His medical records 
note that he has a titanium joint of the right knee, which 
was not causing him any problems.  On examination, normal 
gait and balance was noted.  Deep tendon reflexes were 1+ in 
the right knee and 2+ in the left knee.  There was mild 
crepitus in the right knee at the site the knee replacement.  

Subsequent VA outpatient and hospitalization records through 
January 2002 indicate that the veteran was seen for various 
disorders.  These records do not reflect complaints or 
treatment for his service-connected right knee disability.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The veteran's status-post right total knee replacement is 
rated under diseases of the musculoskeletal system in VA's 
Schedule for Rating Disabilities, specifically, under 
Diagnostic Code 5055.  Under this code, the replacement of 
the knee joint with a prosthesis warrants a 100 percent 
rating following the implantation of the prosthesis.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Intermediate degrees of 
residual weakness, pain or limitation of motion, are rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum 
rating is 30 percent for a total knee replacement.  See 
38 C.F.R. § 4.71a.  

Diagnostic codes 5256, 5260, 5261 and 5262, pertaining to 
ankylosis of the knee, flexion of the knee, extension of the 
knee, and impairment of the tibia and fibula due to malunion 
or nonunion, are factually inapplicable in this case, as 
ankylosis of the knee, flexion limited to 15 degrees, 
extension limited to 30 degrees, nor malunion or nonunion of 
the knee are shown.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Rather, the medical evidence reflects good 
alignment and condition of the titanium prosthesis, with 
objective evidence showing no swelling, heat, redness, edema, 
instability (negative drawer sign on recent VA examination), 
or menisci tears (negative McMurray sign on recent VA 
examination).  The veteran ambulates without the use of aids, 
he does not wear a brace on his right knee; and his gait and 
balance are normal.  

Diagnostic Code 5260 provides a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a.  Diagnostic Code 5261 provides that a 40 percent 
evaluation is warranted is extension is limited to 30 
degrees.  Id.  

The medical evidence shows that the veteran has some 
limitation of motion on flexion, due to pain and some 
weakness.  Flexion was shown to 105 degrees (normal flexion 
being to 140 degrees); however, extension was to 0 degrees, 
which is normal.  See 38 C.F.R. § 4.71, Plate II.  Under 
Diagnostic Code 5260, which pertains to limitation of motion 
on flexion, the veteran's demonstrated limitation of flexion 
was less than required for even a noncompensable rating.  It 
follows that his demonstrated limitation of motion does not 
meet the criteria for 60 percent rating under Diagnostic Code 
5055, which requires chronic residuals consisting of severe 
painful motion or weakness of the right knee.  Nonetheless, 
under Diagnostic Code 5055, the minimum rating permissible is 
30 percent, which is appropriate for the veteran's post-
operative right total knee replacement with prosthesis.  In 
the absence of medical evidence showing more severe 
disability, such as limitation of flexion to 15 degrees, 
limitation of extension to 30 degrees or more, ankylosis, or 
impairment of the right tibia and fibula due to either 
malunion or nonunion, a disability evaluation in excess of 30 
percent is not warranted.  Id.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's right knee total replacement, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts, 5 Vet. App. 532, 539 (1993).  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the physician examining the veteran during range of 
motion studies noted that flexion was limited due to pain and 
some weakness, the medical evidence does not support findings 
of pain on motion of the right knee and weakness to such 
degree as to satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.  

Lastly, there is no showing that the veteran's status post 
right knee total replacement with prosthesis presents so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 30 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  Specifically, 
the record is devoid of evidence showing that the veteran's 
right knee total replacement with prosthesis results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  It should be 
remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  In 
view of this, and the lack of evidence that the veteran's 
service-connected right knee total replacement with 
prosthesis has required frequent periods of hospitalization 
or has otherwise rendered impractical the application of the 
regular schedular standards, the Board is not required to 
remand this claim to the RO for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for status post 
right total knee replacement with prosthesis is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

